— Order, entered on August 13, 1962, granting, conditionally, defendant’s motion to dismiss for failure to prosecute, unanimously modified, on the law and in the exercise of discretion, so as to grant the motion to dismiss unconditionally, with $10 costs, and, as so modified, affirmed, with $20 costs and disbursements to the appellant. The Clerk is directed to enter judgment accordingly. Plaintiffs are given leave to move, within 30 days after entry of judgment, to vacate same upon payment of taxable costs and upon a proper affidavit of merit. Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.